Citation Nr: 0333074	
Decision Date: 11/25/03    Archive Date: 12/10/03

DOCKET NO.  98-20 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  




REPRESENTATION

Appellant represented by:	AMVETS





WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The appellant is the mother of the veteran who had active 
service from February 1967 to October 1969.  The veteran died 
in July 1997.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 decision of the RO.  

The Board remanded the case to the RO for procedural due 
process in March 1999.  

The appellant testified at a hearing at the RO before the 
undersigned Veterans Law Judge in July 2001.  

In October 2001, the Board again remanded the case for 
additional development of the record.  



FINDINGS OF FACT

1.  The veteran died in July 1997 as the result of acute 
mixed drug intoxication.  

2.  At the time of the veteran's death, service connection 
was in effect for post-traumatic stress disorder (PTSD), 
rated as 100 percent disabling.  

3.  The medications taken for treatment of the service-
connected PTSD are shown as likely as not to have contributed 
materially in producing or accelerating the veteran's death.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the appellant, a 
service-connected disability contributed substantially or 
materially to the cause of the veteran's death.  38 U.S.C.A. 
§§ 1310, 5107, 7104 (West 2002); 38 C.F.R. § 3.312 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The implementing regulations are meant to define 
terms used in the Act, and provide guidance for carrying out 
the requirements of the Act.  

The regulations, with the exception of development in the 
case of attempts to reopen finally denied claims made after 
August 21, 2001, are not meant to bestow any new rights.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  Thus, the appellant is not 
prejudiced by the Board's initial application of the 
regulations to her claim.  

In this case the appellant's application appears to be 
complete.  She has been informed of the information necessary 
to substantiate her claim via the Statement of the Case, the 
Supplemental Statement of the Case, and the Board's earlier 
remands. There does not appear to be any relevant evidence 
that has not been associated with the claims folder.  The 
record contains sufficient information and opinions to decide 
the claim for service connection for the cause of the 
veteran's death.  

In addition, copies of the state's Medical Examiner, Autopsy 
and Toxicology Reports have been associated with the claims 
folder.  

Finally, a VA physician provided an opinion as to whether the 
veteran's history of alcohol and narcotics addictions 
contributed to his death.  

The Board finds that all relevant evidence has been obtained 
with regard to the appellant's claim.  In addition, given the 
favorable action taken hereinbelow, no further assistance to 
the appellant is required to fulfill VA's duty to assist her 
in the development of the claim.  38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2002).  


II.   Service Connection for the Cause of the Veteran's Death

A.  Factual Background 

The records in the claims folder reveal that, following 
military service, the veteran worked for several years as a 
police officer and detective.  

It appears that the veteran began having increased 
identifiable PTSD symptoms, and that he subsequently resigned 
from his employment in the late 1980's and sought medical 
treatment.  

A report of VA examination dated in April 1992 indicates that 
the veteran's substance abuse history, which is evident in 
the medical charts, was not inconsistent with PTSD.  It was 
the opinion of the examiner that the veteran was suffering 
from a personality disorder, which made him vulnerable both 
to substance abuse and increasing PTSD symptomatology.  

At a VA examination in September 1996, the veteran's chief 
complaint was that he was "tired of living this way."  At 
that time the veteran was evaluated as 100 percent service-
connected for PTSD.  The VA examiner noted that the veteran's 
symptoms had not changed in two years.  His treatment for 
PTSD included both inpatient treatment and outpatient 
treatment in a "substance abuse PTSD" program.  

The records show that the veteran was being treated with 
Xanax.  He was also seeing a VA physician for medication 
management.  

The various medical records in the claims folder, including 
hospitalization summaries, reflect treatment for both PTSD 
and alcohol dependence.  

The VA progress notes dated in May 1997 indicate that the 
veteran had presented to the Emergency Room while intoxicated 
and had made some suicidal statements to his son.  At that 
time the veteran reported having the following prescribed 
medications at home:  Zoloft, Trazodone, Xanax, Morphine 
Sulphate and Cimetidine.  The veteran was discharged against 
medical advice.  The diagnoses were those of alcohol 
dependence and PTSD.  

The VA progress notes dated in July 1997 show that the 
veteran agreed to try substance abuse detoxification on an 
outpatient basis.  On the following day, the veteran was 
lethargic.  He denied alcohol intake or other illicit 
substances in the last 24 hours.  He recalled falling and 
hitting his head a few days earlier, but denied losing 
consciousness.  

On the third detoxification day, the veteran complained of 
having tremors and denied alcohol use since the last visit.  
The veteran reported that he did not have any more Xanax or 
Serax.  The records indicate that the veteran had self-over-
sedated with Serax, Xanax and morphine.  He continued to 
crave for alcohol.  The diagnosis was that of alcohol 
dependence.  VA dispensed five capsules of Serax for 
withdrawal symptoms.  The veteran agreed to return to the 
clinic the next day.  

The records reflect that the veteran neither showed nor 
cancelled his appointment scheduled for July 21, 1997.  

The veteran died on July [redacted], 1997.  His amended death 
certificate shows that the immediate cause of death was that 
of acute mixed drug intoxication.  The records reflect that 
the veteran had ingested medications and alcohol.  He died at 
home.  An autopsy was performed.  

A report of postmortem examination conducted in July 1997, 
pending further studies, was amended in September 1997 and 
concluded that the final cause of death was that of acute 
mixed drug intoxication.  

At the time of his death, service connection was in effect 
only for PTSD, rated as 100 percent disabling since January 
1992.  

The testimony of the appellant at a hearing in October 2001 
was to the effect that VA had prescribed all the medications 
that the veteran ingested, causing his death.  

In May 2003, a VA physician reviewed the veteran's claims 
folder.  The VA physician noted that, during the last two 
years of the veteran's life, his chronic and severe alcohol 
and substance abuse was almost all that was discussed in the 
clinical records.  The VA physician also noted that the 
veteran was completely addicted and had refused substance 
abuse treatment and missed many appointments.  

The VA physician found that the veteran's alcohol and 
narcotics addictions contributed to his death.  The physician 
concluded that it was unlikely that the service-connected 
PTSD caused or aggravated the veteran's alcohol abuse or drug 
abuse, but that the veteran's addictions thwarted successful 
treatment of his PTSD.  


B.  Legal Analysis

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  

For a service-connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause or be etiologically related.  

For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually share in producing death, but rather, it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  

Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as a potentially contributory cause of death, 
the primary cause being unrelated, from the viewpoint of 
whether there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  38 C.F.R. 
§ 3.312(c)(3).  

Further, there are primary causes of death which by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of co-existing conditions, but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4).  

As noted hereinabove, the death certificate was amended to 
reflect that the veteran's death in July 1997 was due to 
acute mixed drug intoxication.  

The abundance of medical evidence shows treatment for both 
PTSD and alcohol dependence and that the veteran's alcohol 
and narcotics addictions contributed to his death.  The Board 
notes that, in this case, there is no evidence reflecting 
that the veteran had taken any medications other than those 
that were prescribed by VA.  

The Board also notes evidence in the claims folder that the 
veteran had abused drugs and alcohol in the past, including 
prescribed medications.  His death certificate, however, is 
inconclusive as to whether the veteran's death was accidental 
or suicidal.  

While service connection has not been established for either 
alcohol or drug dependency, the Board finds that it is unable 
to disassociate the medications taken by the veteran for 
treatment of his alcohol dependence from those taken for 
treatment of his service-connected PTSD.

Moreover, it was the opinion of the reviewing VA physician 
that successful treatment of the veteran's PTSD was thwarted 
by his drug and alcohol addictions.  The autopsy performed 
also suggested acute mixed drug intoxication as being the 
cause of the veteran's death.  

The Board finds this evidence, implicitly rather than 
explicitly, tends to show a causal connection between the 
veteran's treatment for PTSD and those same medications that 
caused his death.  See, e.g., Hodges v. West, 13 Vet. 
App. 287, as amended (2000).  

In the Board's opinion, the veteran had a long history of 
PTSD, which rendered him materially less capable of resisting 
the effects of his drug and alcohol addictions  that 
primarily caused his death.  The Board also finds the 
appellant's testimony credible as to the medications taken by 
the veteran had been prescribed by VA for treatment of his 
service-connected PTSD.  The appellant is competent to 
testify as to her observations.  As such, a causal connection 
has been demonstrated.  38 C.F.R. § 3.312.  

The Board finds the overall evidence in equipoise as to 
whether the medications taken for treatment of the service-
connected PTSD contributed materially or substantially in 
causing the veteran's death.  

Under the circumstances, the appellant must prevail as to her 
claim of service connection for the cause of the veteran's 
death, with application of the benefit of the doubt in her 
favor.  38 U.S.C.A. § 5107.  




ORDER

Service connection for the cause of the veteran's death is 
granted.  



	                        
____________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

